
	

113 S1340 IS: Cruise Passenger Protection Act
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1340
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2013
			Mr. Rockefeller (for
			 himself and Mr. Blumenthal) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve passenger vessel security and safety, and for
		  other purposes.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited
			 as the Cruise Passenger Protection
			 Act.
			(b)References to
			 title 46, United States CodeExcept as otherwise expressly
			 provided, wherever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of title 46,
			 United States Code.
			2.Cruise vessel
			 subchapterChapter 35 is
			 amended:
			(1)by inserting before section 3501 the
			 following:
				
					IGeneral
				provisions
					;
			(2)by inserting
			 before section 3507 the following:
				
					IICruise
				vessels
					;
				
				and(3)by redesignating
			 sections 3507 and 3508 as sections 3523 and 3524, respectively.
			3.ApplicationChapter 35, as amended by section 2 of this
			 Act, is further amended by inserting before section 3523 the following:
			
				3521.Application
					(a)In
				generalThis subchapter
				applies to a passenger vessel (as defined in section 2101(22)) that—
						(1)is authorized to carry at least 250
				passengers;
						(2)has on board
				sleeping facilities for each passenger;
						(3)is on a voyage
				that embarks or disembarks passengers in the United States; and
						(4)is not engaged on
				a coastwise voyage.
						(b)Federal and
				State vesselsThis subchapter does not apply to a vessel of the
				United States operated by the Federal Government or a vessel owned and operated
				by a
				State.
					.
		4.DefinitionsChapter 35, as amended by section 3 of this
			 Act, is further amended by inserting after section 3521 the following:
			
				3522.DefinitionsIn this subchapter:
					(1)CommandantThe
				term Commandant means the Commandant of the Coast Guard.
					(2)OwnerThe
				term owner means the owner, charterer, managing operator, master,
				or other individual in charge of a vessel.
					(3)SecretaryExcept
				as otherwise expressly provided, the term Secretary means the
				Secretary of the department in which the Coast Guard is
				operating.
					.
		5.Passenger vessel
			 consumer service improvements
			(a)In
			 generalChapter 35, as amended by section 2 of this Act, is
			 further amended by adding at the end the following:
				
					3525.Passenger
				vessel consumer service improvements
						(a)Passage
				contracts
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Cruise Passenger Protection
				Act, the Secretary of Transportation shall develop standards for
				use by an owner of a passenger vessel to provide a prospective passenger with a
				summary that highlights key terms in the passage contract upfront and before
				they are binding. In developing the standards, the Secretary of Transportation
				may consult with other Federal agencies, persons with expertise on admiralty
				and maritime law, consumer advocates, industry representatives, and such other
				persons as the Secretary of Transportation considers necessary.
							(2)RecommendationsThe
				standards shall include recommendations regarding the following:
								(A)AppearanceThe
				standards shall recommend style, formatting, and placement that ensures that
				the summary is conspicuous.
								(B)LanguageThe
				standards shall recommend terminology that ensures that the summary is clear,
				unambiguous, unmistakable, and, to the greatest extent possible, uniform,
				concise, and not complex.
								(3)Periodic
				reviewThe Secretary of Transportation shall periodically review
				and update, as appropriate, the standards.
							(4)RequirementsNot
				later than 180 days after the date that the standards are developed, an owner
				of a passenger vessel shall—
								(A)provide each
				prospective passenger with a summary in accordance with those standards;
								(B)include a
				prominently accessible link to the summary on each Internet website that the
				owner maintains for prospective passengers to purchase or book passage on the
				passenger vessel; and
								(C)include the
				summary in any promotional literature or advertising, through any medium of
				communication in the United States offering passage or soliciting passengers
				for ocean voyages anywhere in the world, that the Secretary of Transportation
				considers necessary to adequately notify a prospective passenger of the key
				terms in the passage contract before they are binding.
								(5)PreemptionThe
				standards developed under this subsection shall preempt any related State
				standards that require a summary that provides less information to a
				prospective passenger than that required to be provided under this subsection,
				as determined by the Secretary of Transportation.
							(b)Consumer
				complaints
							(1)Toll-free
				hotline; Internet website linkThe Secretary of Transportation
				shall—
								(A)establish a
				consumer complaints toll-free hotline telephone number for passenger
				use;
								(B)establish a
				consumer complaints link for passenger use on the Internet website under
				section 3526(i); and
								(C)notify the public
				of—
									(i)the telephone
				number under subparagraph (A); and
									(ii)the Internet
				website under section 3526(i).
									(2)WebsiteThe
				Secretary of Transportation shall maintain a statistical compilation of all
				consumer complaints on the Internet website under section 3526(i) that provides
				a numerical accounting of each category of consumer complaint. The data shall
				be updated not less frequently than quarterly, be aggregated by passenger
				vessel, and identify each passenger vessel by name.
							(3)Investigations
				of consumer complaintsThe Secretary of Transportation, in
				coordination with other relevant Federal agencies, may investigate consumer
				complaints from passengers, including—
								(A)cancellations,
				delays, and port skipping;
								(B)lost, damaged,
				and delayed baggage;
								(C)conditions on
				board the passenger vessel;
								(D)problems in
				obtaining refunds for unused or lost tickets or fare adjustments;
								(E)incorrect or
				incomplete information about fares, discount fare conditions and availability,
				overcharges, and fare increases;
								(F)deceptive or
				misleading advertising; and
								(G)compliance with
				Federal regulations.
								(4)Referral to
				Federal agencyThe Secretary of Transportation may refer any
				complaint received under this subsection to the Attorney General or relevant
				Federal agency for action, as appropriate.
							(5)Notice to
				passengers.
								(A)Internet
				websitesEach owner of a passenger vessel shall include in a
				conspicuous location on each Internet website that the owner of a passenger
				vessel maintains for passengers to purchase or book passage on a passenger
				vessel—
									(i)the telephone
				number under paragraph (1); and
									(ii)any other
				information necessary for a passenger to submit a consumer complaint for
				resolution.
									(B)Boarding
				documentationThe owner of a passenger vessel shall include the
				telephone number and Internet address for consumer complaints under paragraph
				(1) on—
									(i)any promotional
				literature or advertising, through any medium of communication in the United
				States offering passage or soliciting passengers for ocean voyages on passenger
				vessels, that the Secretary of Transportation considers necessary to adequately
				notify a prospective passenger of the telephone number and Internet address;
				and
									(ii)any electronic
				confirmation of the purchase of passage on a passenger vessel.
									(c)Penalties
							(1)Civil
				penaltyThe Secretary of Transportation may impose on any person
				that violates this section or a regulation under this section a civil penalty
				of not more than $25,000 for each day during which the violation continues,
				except that the maximum penalty for a continuing violation is $50,000.
							(2)Criminal
				penaltyAny person that willfully violates this section or a
				regulation under this section shall be fined not more than $250,000 or
				imprisoned not more than 1 year, or both.
							(d)RegulationsThe
				Secretary of Transportation shall issue such regulations as are necessary to
				implement this section.
						(e)DefinitionsIn
				this section:
							(1)Key
				termsThe term key terms includes terms related to
				undisclosed costs and fees, indemnification, waivers, limitations on liability,
				notice of claim and actions, time limitations, arbitration, forum, and
				jurisdiction.
							(2)Passage
				contractThe term passage contract means a binding
				agreement for passage on a passenger vessel.
							(3)PassengerThe
				term passenger means a citizen of the United States carried on a
				passenger vessel.
							(4)Passenger
				vesselThe term passenger vessel means a passenger
				vessel (as defined in section 2101) to which this subchapter
				applies.
							.
			(b)Bill of
			 rightsNot later than 180
			 days after the date of enactment of the Cruise Passenger Protection Act, the
			 Secretary of Transportation shall determine whether any of the enumerated
			 rights in the international cruise line passenger bill of rights, that was
			 adopted by the members of the Cruise Lines International Association, are
			 enforceable under Federal law. The Secretary shall include in the standards
			 developed under section 3525(a) of title 46 United States Code, a statement
			 informing a prospective passenger—
				(1)that the bill of rights is legally
			 enforceable and that the passenger has a private right of action to enforce the
			 bill of rights; and
				(2)of any legal
			 action that a prospective passenger may take to enforce the bill of
			 rights.
				(c)Advisory
			 Committee for Passenger Vessel Consumer Protection
				(1)In
			 generalThe Secretary of Transportation (referred to in this
			 subsection as the Secretary) shall establish an advisory
			 committee for passenger vessel consumer protection to advise the Secretary in
			 carrying out activities relating to passenger vessel customer service
			 improvements.
				(2)MembershipThe
			 Secretary of Transportation shall appoint the members of the advisory
			 committee, which shall be comprised of 1 representative each of—
					(A)owners of
			 passenger vessels;
					(B)international
			 industry-related associations;
					(C)State or local
			 governments with expertise in consumer protection matters;
					(D)nonprofit public
			 interest groups with expertise in consumer protection matters;
					(E)nonprofit public
			 interest groups with expertise in victim assistance; and
					(F)relevant Federal
			 agencies, as determined by the Secretary of Transportation.
					(3)VacanciesA
			 vacancy in the advisory committee shall be filled in the manner in which the
			 original appointment was made.
				(4)Travel
			 expensesMembers of the advisory committee shall serve without
			 pay, but shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with subchapter I of chapter 57 of title 5, United
			 States Code.
				(5)ChairThe
			 Secretary of Transportation shall designate, from among the individuals
			 appointed under paragraph (2), an individual to serve as chair of the advisory
			 committee.
				(6)DutiesThe
			 duties of the advisory committee shall include—
					(A)evaluating
			 existing passenger vessel consumer protection programs or services;
					(B)recommending
			 improvements to the programs or services under subparagraph (A), as
			 necessary;
					(C)recommending
			 additional passenger vessel consumer protection programs or services, as
			 necessary; and
					(D)recommending to
			 the Secretary key terms in a passage contract that should be highlighted
			 upfront, such as—
						(i)products and
			 services available on board the passenger vessel for an undisclosed cost or fee
			 or otherwise are not included in the price of passage;
						(ii)the country
			 under which the passenger vessel is registered or flagged;
						(iii)if the
			 passenger vessel leaves the admiralty and maritime jurisdiction of the United
			 States, a passenger may be subject to the law of a foreign country;
						(iv)the passenger
			 vessel may not accept responsibility for any health care services provided to a
			 passenger by medical staff on board the passenger vessel;
						(v)the
			 maximum amount an owner of a passenger vessel will reimburse a passenger for
			 lost or stolen property while on board the passenger vessel; and
						(vi)where to file a
			 notice of claim or initiate any legal action against the owner of the passenger
			 vessel.
						(7)Report to
			 CongressNot later than February 1 of each of the first 2
			 calendar years beginning after the date of enactment of this Act, the Secretary
			 shall transmit to Congress a report containing—
					(A)the
			 recommendations made by the advisory committee during the preceding calendar
			 year; and
					(B)an explanation of
			 whether and how the industry has implemented each recommendation and, for each
			 recommendation not implemented, the industry's reason for not implementing the
			 recommendation.
					(8)Definition of
			 passenger vesselIn this subsection, the term passenger
			 vessel has the meaning given the term in section 3525 of title 46,
			 United States Code.
				6.Crime reporting
			 and public notice
			(a)Availability of
			 log book and entries to FBI and other investigatorsSection
			 3523(g)(1), as redesignated under section 2 of this Act, is amended—
				(1)in subparagraph
			 (A), by striking in a centralized location readily accessible to law
			 enforcement personnel,; and
				(2)in subparagraph
			 (B), by striking make such log book available and inserting
			 make the log book and all entries therein available, whether the log
			 book and entries are maintained on board the vessel or at a centralized
			 location off the vessel, .
				(b)Deadline To
			 notify Federal Bureau of Investigation regarding certain
			 incidentsSection 3523(g)(3)(A)(i), as redesignated under section
			 2 of this Act, is amended—
				(1)by striking
			 shall contact and inserting subject to subparagraph (C),
			 shall contact; and
				(2)by striking
			 after the occurrence on board the vessel of an incident
			 involving and inserting , but not later than 4 hours, after an
			 employee of the vessel is notified of an incident on board the vessel allegedly
			 involving.
				(c)Reports before
			 departureSection 3523(g)(3), as redesignated under section 2 of
			 this Act, is amended by adding at the end the following:
				
					(C)Reports before
				departureIf an employee of a vessel to which this subchapter
				applies is notified of an incident under subparagraph (A)(i) while the vessel
				is within the admiralty and maritime jurisdiction of the United States and en
				route to a United States port or at a United States port, the owner of the
				vessel (or the owner's designee) shall contact the nearest Federal Bureau of
				Investigation Field Office or Legal Attache not later than the time specified
				under subparagraph (A)(i) or before the vessel departs port, whichever is
				earlier.
					.
			(d)Reports to
			 United States consulatesSection 3523(g)(3), as amended by
			 section 6(c) of this Act, is further amended by adding at the end the
			 following:
				
					(D)Reports to
				United States consulatesIf an incident under subparagraph (A)(i)
				allegedly involves an offense by or against a United States national, in
				addition to contacting the nearest Federal Bureau of Investigation Field Office
				or Legal Attache under that subparagraph, the owner of a vessel to which this
				subchapter applies (or the owner's designee) shall contact the United States
				consulate at the next port of call not later than the time specified under
				subparagraph
				(A)(i).
					.
			(e)Reports to
			 Secretary of Transportation; incidents and detailsSection
			 3523(g)(3)(A), as redesignated under section 2 of this Act, is amended—
				(1)in clause (ii),
			 by striking the incident to an Internet based portal maintained by the
			 Secretary and inserting each incident under clause (i),
			 including the details under paragraph (2), to the Internet based portal
			 maintained by the Secretary of Transportation under section 3526(i);
			 and
				(2)in clause (iii),
			 by striking by the Secretary and inserting by the
			 Secretary of Transportation under section 3526(i).
				(f)Availability of
			 security guide via InternetSection 3523(c)(1), as redesignated
			 under section 2 of this Act, is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 a guide (referred to in this subsection as the security
			 guide and inserting a security guide; and
					(B)by striking
			 English, which and inserting English, that;
			 and
					(2)in subparagraph
			 (C), by striking on the website of the vessel owner and
			 inserting via a prominently accessible link on each Internet website
			 that the cruise line maintains for passengers to purchase or book cruises on
			 any vessel that the cruise line owns or operates, and to which this subchapter
			 applies.
				7.Crime
			 prevention, documentation, and response requirements
			(a)Maintenance and
			 placement of video surveillance equipmentSection 3523(b)(1), as
			 redesignated under section 2 of this Act, is amended—
				(1)by inserting
			 (A) In
			 General.— before The owner and
			 resetting the text accordingly;
				(2)by striking
			 , as determined by the Secretary; and
				(3)by adding at the
			 end, the following:
					
						(B)Placement of
				video surveillance equipmentWith regard to the placement of
				video surveillance equipment on a vessel under subparagraph (A), the owner
				shall—
							(i)place video
				surveillance equipment in each passenger common area where a person has no
				reasonable expectation of privacy;
							(ii)place video
				surveillance equipment in other areas where a person has no reasonable
				expectation of privacy; and
							(iii)place video
				surveillance equipment in each area identified under clauses (i) and (ii) in a
				manner that provides optimum surveillance of that
				area.
							.
				(b)Access to video
			 recordsSection 3523(b), as redesignated under section 2 of this
			 Act, is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)in paragraph (3),
			 as redesignated—
					(A)by inserting
			 (A) Law
			 enforcement.— before The owner and
			 resetting the text accordingly; and
					(B)by adding at the
			 end, the following:
						
							(B)Civil
				actionsThe owner of a vessel to which this subchapter applies
				shall provide to any individual or the individual's legal representative, upon
				written request, a copy of all records of video surveillance—
								(i)in which the
				individual is a subject of the video surveillance; and
								(ii)that may provide
				evidence in a civil action.
								(C)Limited
				accessExcept as provided under subparagraphs (A) and (B), the
				owner of a vessel to which this subchapter applies shall ensure that access to
				records of video surveillance is limited to the purposes under this
				section.
							.
					(c)Notice of video
			 surveillanceSection 3523(b), as amended by section 7(b) of this
			 Act, is further amended by inserting before paragraph (3), the
			 following:
				
					(2)Notice of video
				surveillanceThe owner of a vessel to which this subchapter
				applies shall provide clear and conspicuous signs on board the vessel notifying
				the public of the presence of video surveillance
				equipment.
					.
			(d)Retention
			 requirementsSection 3523(b), as amended by section 7(c) of this
			 Act, is further amended by adding at the end, the following:
				
					(4)Retention
				requirements
						(A)In
				generalThe owner of a vessel to which this subchapter applies
				shall retain all records of video surveillance for a voyage for not less than
				30 days after the completion of the voyage. If an incident described in
				subsection (g)(3)(A)(i) is alleged and reported to law enforcement, all records
				of video surveillance from the voyage that the Federal Bureau of Investigation
				determines are relevant shall—
							(i)be provided to
				the Federal Bureau of Investigation; and
							(ii)be preserved by
				the vessel owner for not less than 5 years from the date of the alleged
				incident.
							(B)Interim
				standardsNot later than 180 days after the date of enactment of
				the Cruise Passenger Protection
				Act, the Commandant, in consultation with the Federal Bureau of
				Investigation, shall promulgate interim standards for the retention of records
				of video surveillance.
						(C)Final
				standardsNot later than 1 year after the date of enactment of
				the Cruise Passenger Protection
				Act, the Commandant, in consultation with the Federal Bureau of
				Investigation, shall promulgate final standards for the retention of records of
				video surveillance.
						(D)ConsiderationsIn
				promulgating standards under subparagraphs (B) and (C), the Commandant
				shall—
							(i)consider factors
				that would aid in the investigation of serious crimes, including crimes that go
				unreported until after the completion of a voyage;
							(ii)consider the
				different types of video surveillance systems and storage requirements in
				creating standards both for vessels currently in operation and for vessels
				newly built;
							(iii)consider
				privacy, including standards for permissible access to and monitoring and use
				of the records of video surveillance; and
							(iv)consider
				technological advancements, including requirements to update
				technology.
							.
			(e)Authority To
			 provide assistance to victims of crimes on board passenger
			 vesselsChapter 35, as
			 amended by section 5 of this Act, is further amended by adding at the end the
			 following:
				
					3526.Assistance to
				victims of crimes on board certain passenger vessels
						(a)PurposeThe
				purpose of this section is to provide to a passenger who is an alleged victim
				of an incident described under section 3523(g)(3)(A)(i)—
							(1)a written summary
				of rights;
							(2)a primary point
				of contact within the Federal Government; and
							(3)a means of
				obtaining immediate, free, and confidential support services.
							(b)Director of
				victim support services
							(1)Interim
				designationThe Secretary of Transportation shall designate an
				interim director of victim support services. The interim director shall be an
				employee of the Department of Transportation and shall serve in the position
				until a final designation is made under paragraph (2).
							(2)Final
				designationNot later than 180 days after the date of enactment
				of the Cruise Passenger Protection
				Act, the Secretary of Transportation, in consultation with the
				Department of Justice and other relevant Federal agencies, shall—
								(A)designate an
				employee of the Federal Government to serve as the director of victim support
				services under this section; and
								(B)determine an
				effective way to publicize the toll-free telephone number under subsection (c)
				and the availability of support services.
								(3)ResponsibilitiesThe
				director of victim support services shall—
								(A)be responsible
				for acting as a primary point of contact within the Federal Government for the
				passenger described in subsection (a);
								(B)coordinate with 1
				or more non-profit organizations or other entities that can provide the types
				of support services described under subsection (d);
								(C)establish a
				process for the passenger described in subsection (a) to obtain the appropriate
				types of support services described under subsection (d);
								(D)recommend a
				process for the passenger described in subsection (a) to obtain an appropriate
				continuum of care;
								(E)recommend a
				process for the passenger described in subsection (a) to obtain information on
				the status of any related criminal investigation;
								(F)develop guidance,
				consistent with the purpose of this section, for the security guide under
				section 3523(c)(1), including a process to ensure that an owner of a passenger
				vessel provides a copy of the security guide to a passenger immediately after
				the vessel is notified that the passenger is an alleged victim of an incident
				described under subsection (g)(3)(A)(i);
								(G)periodically
				update that guidance, as necessary; and
								(H)be the primary
				liaison between the passenger described in subsection (a) and—
									(i)the owner of the
				passenger vessel;
									(ii)any relevant
				Federal agency;
									(iii)any relevant
				United States embassy or United States consulate; and
									(iv)any other person
				that the director of victim support services considers necessary to carry out
				the purpose of this section.
									(c)Toll-Free
				telephone numberThe Secretary of Transportation shall establish
				a toll-free telephone number, available 24 hours each day, that a passenger
				described in subsection (a) can call to initiate the process under subsection
				(b)(3)(C).
						(d)Support
				servicesThe director of victim support services shall determine
				the types of support services that a passenger described in subsection (a) can
				obtain, such as—
							(1)directions on how
				to report an incident described under section 3523(g)(3)(A)(i) to appropriate
				authorities;
							(2)an explanation of
				or assistance completing necessary forms to report an incident described under
				section 3523(g)(3)(A)(i);
							(3)an explanation of
				how or assistance to obtain support services under this section;
							(4)arranging, if
				appropriate, for mental health and counseling services;
							(5)arranging, if
				possible, for education regarding and advocacy during applicable criminal
				justice proceedings; and
							(6)communicating
				with that passenger as to the roles of the organization, government agencies,
				and the owner of the passenger vessel involved with respect to the incident and
				the post-incident activities.
							(e)Summary of
				rightsNot later than 180 days after the date of enactment of the
				Cruise Passenger Protection
				Act, the Secretary of Transportation, in consultation with the
				Department of Justice, other relevant Federal agencies, non-profit public
				interest groups with expertise in victim assistance, and such other persons
				that the Secretary of Transportation considers necessary, shall—
							(1)determine what
				rights a passenger described in subsection (a) may have under law, such as the
				right to contact the Federal Bureau of Investigation to report the crime, the
				right to contact the director of victim support services, and the right to
				speak confidentially to Federal law enforcement, the director of victim support
				services, and any other third-party victim advocate without any representative
				or employee of the passenger vessel present;
							(2)develop a written
				summary of those rights; and
							(3)establish a
				process for a passenger described in subsection (a) to receive the written
				summary of rights as soon as practicable after an alleged incident described
				under section 3523(g)(3)(A)(i).
							(f)Guardians and
				relativesIf a passenger described in subsection (a) is deceased
				or is a minor, or under such other circumstances that the director of victim
				support services considers necessary, the director may provide support services
				under this section to a guardian or relative of that passenger.
						(g)Use of
				passenger vessel resourcesAs appropriate, the resources of the
				passenger vessel should be used to the greatest extent possible to carry out
				the purpose under this section.
						(h)Statutory
				constructionNothing in this section may be construed as limiting
				the obligations that an owner of a passenger vessel may have in providing
				assistance to a passenger who is an alleged victim of an incident described
				under section 3523(g)(3)(A)(i).
						(i)Availability of
				incident data via Internet
							(1)In
				generalThe Secretary of Transportation shall maintain a
				statistical compilation of all incidents described in section 3523(g)(3)(A) on
				an Internet website that provides a numerical accounting of the missing persons
				and alleged crimes duly recorded in each report filed under paragraph (3) of
				that section. Each such incident shall be included in the statistical
				compilation irrespective of its investigative status. The data shall be updated
				not less frequently than quarterly, be aggregated by cruise line, identify each
				cruise line by name, identify each crime and alleged crime as to whether it was
				committed or allegedly committed by a passenger (as defined in section 2101) or
				crew member, identify each crime and alleged crime as to whether it was
				committed or allegedly committed against a minor, and identify the number of
				alleged individuals overboard. The Secretary of Transportation shall ensure
				that the compilation, data, and any other information provided on the Internet
				website is in a user-friendly format.
							(2)Access to
				websiteEach owner of a passenger vessel shall include a
				prominently accessible link to the Internet website maintained by the Secretary
				of Transportation under paragraph (1) on each Internet website that the owner
				maintains for prospective passengers to purchase or book passage on the
				passenger vessel.
							(j)RegulationsThe
				Secretary of Transportation shall issue such regulations as are necessary to
				implement this section.
						(k)DefinitionsIn
				this section:
							(1)PassengerExcept
				as expressly provided otherwise, the term passenger means a
				citizen of the United States carried on a passenger vessel without regard to
				whether the individual purchased passage on the passenger vessel or is employed
				by the owner of the passenger vessel.
							(2)Passenger
				vesselThe term passenger vessel means a passenger
				vessel (as defined in section 2101) to which this subchapter
				applies.
							.
			(f)StudyNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation, in coordination with the Secretary of the department in which
			 the Coast Guard is operating, Attorney General, and heads of other relevant
			 Federal agencies, shall conduct a study to determine the feasibility of having
			 an individual on board each passenger vessel (as defined in section 3526 of
			 title 46, United States Code) to provide victim support services, including the
			 support services under section 3526(d) of title 46, United States Code, and
			 related safety and security services, and shall report the findings to
			 Congress. The study shall include consideration of the cost, the benefit to
			 passengers, jurisdiction, and logistics.
			(g)Criminal
			 activity prevention and response guideSection 3523(c)(1), as
			 amended by section 6(f) of this Act, is further amended—
				(1)in subparagraph
			 (A)—
					(A)by redesignating
			 clause (ii) as clause (vi);
					(B)by inserting
			 after clause (i), the following:
						
							(ii)describes the
				availability of support services under section 3526, including any contact
				information provided by the Secretary of Transportation or director of victim
				support services under that section;
							(iii)includes the
				summary of rights under section 3526;
							(iv)includes the
				summary under section 3525(a);
							(v)includes the
				toll-free hotline telephone number and consumer complaints Internet website
				link under section
				3525(b);
							;
					(C)by inserting
			 and at the end of clause (vi), as redesignated; and
					(D)by adding at the
			 end the following:
						
							(vii)includes such
				other information as the Secretary of Transportation recommends under section
				3526(b)(3)(F);
							;
				and
					(2)by amending
			 subparagraph (B) to read as follows:
					
						(B)provide a copy of
				the security guide to—
							(i)the Secretary of
				Transportation for review;
							(ii)the Federal
				Bureau of Investigation for comment; and
							(iii)a passenger
				immediately after the vessel is notified that the passenger is an alleged
				victim of an incident described under subsection (g)(3)(A)(i);
				and
							.
				(h)Minimum number
			 of medical staffNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall determine and
			 require, by regulation, a minimum number of medical staff, and appropriate
			 qualifications, under section 3523(d)(3) of title 46, United States Code, that
			 should be available on a vessel per 1,000 passengers.
			(i)Maintenance of
			 supplies To prevent sexually transmitted diseasesSection
			 3523(d)(1), as redesignated by section 2 of this Act, is amended by inserting
			 (taking into consideration the length of the voyage and the number of
			 passengers and crewmembers that the vessel can accommodate) after
			 a sexual assault.
			(j)Sexual assault;
			 contact informationSection 3523(d)(5)(A), as redesignated by
			 section 2 of this Act, is amended by striking the United States Coast
			 Guard,.
			(k)Sexual assault;
			 private telephone lineSection 3523(d)(5)(B), as redesignated by
			 section 2 of this Act, is amended by inserting under section 3526
			 or after the information and support services
			 available.
			(l)Crime scene
			 preservation training; certification of organizations by
			 MARADSection 3524(a), as redesignated by section 2 of this Act,
			 is amended by striking may certify and inserting shall
			 certify.
			(m)Crew access to
			 passenger staterooms; procedures and restrictionsSection
			 3523(f), as redesignated by section 2 of this Act, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and at the end subparagraph (A); and
					(B)by adding at the
			 end the following:
						
							(C)a system that
				electronically records the date, time, and identity of each crew member
				accessing each passenger stateroom; and
							;
				and
					(2)in paragraph (2),
			 by striking are fully and properly implemented and periodically
			 reviewed. and inserting are fully and properly implemented,
			 reviewed annually, and updated as necessary..
				8.Passenger vessel
			 security and safety requirements
			(a)Vessel design,
			 equipment, construction, and retrofitting requirementsSection
			 3523(a), as redesignated by section 2 of this Act, is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking to which this subsection
			 applies and inserting to which this subchapter
			 applies;
					(B)in subparagraph
			 (A)—
						(i)by
			 striking The vessel  and inserting Each exterior deck of
			 a vessel; and
						(ii)by
			 striking the period at the end and inserting unless the height
			 requirement would interfere with the deployment of a lifesaving device or other
			 emergency equipment as identified by the Commandant.; and
						(C)in subparagraph
			 (B), by striking entry doors that include peep holes or other means of
			 visual identification. and inserting an entry door that includes
			 a peep hole or other means of visual identification that provides an
			 unobstructed view of the area outside the stateroom or crew cabin. For purposes
			 of this subparagraph, the addition of an optional privacy cover on the interior
			 side of the entry shall not in and of itself constitute an
			 obstruction.; and
					(2)by adding at the
			 end the following:
					
						(4)Waivers; record
				of waiversThe Secretary—
							(A)may waive a
				requirement under paragraph (1) as the Secretary determines necessary;
				and
							(B)shall maintain a
				record of each waiver under subparagraph
				(A).
							.
				(b)Definition of
			 exterior deckSection 3523(l), as redesignated by section 2 of
			 this Act, is amended to read as follows—
				
					(l)Definition of
				exterior deckIn this section, the term exterior
				deck means any exterior weather deck on which a passenger may be
				present, including passenger stateroom balconies, exterior promenades on
				passenger decks, muster stations, and similar exterior weather deck
				areas.
					.
			9.Enforcement
			(a)Information
			 sharing
				(1)In
			 generalTo the extent not prohibited by other law, the head of a
			 designated agency shall make available to another head of a designated agency
			 any information necessary to carry out the provisions of subchapter II of
			 chapter 35 of title 46, United States Code. The provision by the head of a
			 designated agency of any information under this subsection to another head of a
			 designated agency shall not constitute a waiver, or otherwise effect, any
			 privilege any agency or person may claim with respect to that information under
			 Federal or State law.
				(2)Definition of
			 head of a designated agencyIn this subsection, the term
			 head of a designated agency means the Secretary of Transportation,
			 Secretary of Homeland Security, or Attorney General.
				(b)Passenger
			 vessel security and safety requirements; denial of entrySection
			 3523(h), as redesignated by section 2 of this Act, is amended—
				(1)by striking
			 paragraph (2);
				(2)by striking
			 Enforcement.— in the heading and inserting
			 Penalties.—;
				(3)by striking
			 (1) Penalties.— through (A)
			 Civil
			 penalty.— and inserting (1)
			 Civil
			 penalty.—; and
				(4)by redesignating
			 subparagraph (B) as paragraph (2).
				(c)Crime scene
			 preservation training; denial of entrySection 3523(f), as
			 redesignated by section 2 of this Act, is repealed.
			(d)EnforcementChapter
			 35, as amended by section 7 of this Act, is further amended by adding at the
			 end the following:
				
					3527.Refusal of
				clearance; denial of entry
						(a)ClearanceThe
				Secretary of Homeland Security may withhold or revoke the clearance required
				under section 60105 of any vessel of the owner of a vessel to which this
				subchapter applies, wherever the vessel is found, if the owner of the
				vessel—
							(1)commits an act or
				omission for which a penalty may be imposed under this subchapter; or
							(2)fails to pay a
				penalty imposed on the owner under this subchapter.
							(b)Denial of
				entryThe Secretary of the department in which the Coast Guard is
				operating may deny entry into the United States to a vessel to which this
				subchapter applies if the owner of the vessel—
							(1)commits an act or
				omission for which a penalty may be imposed under this subchapter; or
							(2)fails to pay a
				penalty imposed on the owner under this
				subchapter.
							.
			10.Technical and
			 conforming amendments
			(a)Application
				(1)Section 3523, as
			 redesignated by section 2 of this Act, is amended—
					(A)by striking
			 subsection (k); and
					(B)by redesignating
			 subsection (l), as amended by section 8 of this Act, as subsection (k).
					(2)Section 3523, as
			 redesignated by section 2 of this Act, is amended by striking to which
			 this section applies each place it appears and inserting to
			 which this subchapter applies.
				(3)Section 3524, as
			 redesignated by section 2 of this Act, is amended by striking to which
			 this section applies each place it appears and inserting to
			 which this subchapter applies.
				(b)Availability of
			 incident data via InternetSection 3523(g)(4), as redesignated
			 under section 2 of this Act, is repealed.
			(c)Elapsed
			 effective datesSection 3523(a), as amended by section 8 of this
			 Act, is further amended—
				(1)by striking
			 paragraph (3); and
				(2)by redesignating
			 paragraph (4) as paragraph (3).
				(d)ProceduresSection
			 3523(i), as redesignated by section 2 of this Act, is amended by striking
			 Within 6 months after the date of enactment of the Cruise Vessel
			 Security and Safety Act of 2010, the and inserting
			 The.
			(e)Table of
			 contentsThe table of contents for chapter 35 is amended—
				(1)by inserting
			 before the item relating to section 3501 the following:
					
						
							Subchapter I. General
				provisions
						
						;
				(2)by striking the
			 item relating to section 3507 and inserting the following:
					
						
							3523. Passenger vessel security
				and safety
				requirements.
						
						;
				(3)by striking the
			 item relating to section 3508 and inserting the following:
					
						
							3524. Crime scene preservation
				training for passenger vessel
				crewmembers.
						
						;
				(4)by inserting
			 after the item relating to section 3506 the following:
					
						
							Subchapter II. Cruise
				vessels
						
						;
				(5)by inserting
			 before the item relating to section 3523, the following:
					
						
							3521. Application.
							3522.
				Definitions.
						
						;
				  
					and(6)by adding at the
			 end the following:
					
						
							3525. Passenger vessel consumer
				service improvements.
							3526. Assistance to victims of
				crimes on board certain passenger vessels.
							3527. Refusal of clearance;
				denial of
				entry.
						
						.
				11.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
